cca_2016022211570202 id uilc number release date from sent monday date am to cc ------------------------------------------------------------------------------------- bcc subject re sec_9832 and state medicaid health_plans hi ---------------------------- these are responses to the questions raised in your email please let us know if we can be of more help thanks ----- -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------------------------------- ------------------ issue whether an entity providing medicaid services is a health_insurance_issuer receiving premiums from providing health_insurance_coverage as those terms are defined in sec_9832 and thus within the definition of covered_health_insurance_provider for purposes of sec_162 in particular is a non-risk bearing entity a health_insurance_issuer within the meaning of sec_9832 is a risk-bearing entity a health_insurance_issuer within the meaning of sec_9832 if a risk-bearing entity becomes licensed as an insurance_company under state law in order to submit a bid for a medicaid contract is that entity a health_insurance_issuer within the meaning of sec_9832 do payments from a state under a medicaid contract to a risk-bearing entity that is a health_insurance_issuer qualify as premiums so that the entity may be a covered_health_insurance_provider under sec_162 if for taxpayer years beginning after date not less than percent of the gross premiums received from providing health_insurance_coverage is from minimum_essential_coverage as defined in sec_5000a background covered_health_insurance_provider the statute and regulations under sec_162 limit the available compensation deduction for a covered_health_insurance_provider for a taxable_year to dollar_figure per service provider which includes an employee the statute and regulations define the term covered_health_insurance_provider as a a health_insurance_issuer as defined in sec_9832 which b receives premiums from providing health_insurance_coverage as defined in sec_9832 sec_9832 and sec_54_9801-2 provide that the term health_insurance_issuer means an insurance_company insurance service or insurance organization including a health_maintenance_organization as defined in paragraph b which is licensed to engage in the business of insurance in a state and which is subject_to state law which regulates insurance within the meaning of sec_514 of the employee_retirement_income_security_act_of_1974 as in effect on the date of the enactment of this section sec_9832 and sec_54_9801-2 provide that the term health_insurance_coverage means benefits consisting of medical_care provided directly through insurance or reimbursement or otherwise under any hospital or medical service policy or certificate hospital or medical service plan contract or health_maintenance_organization contract offered by a health_insurance_issuer sec_1_162-31 provides that for purposes of sec_162 premiums from providing health_insurance_coverage are premiums written determined in a manner consistent with the requirements for reporting under the supplemental health care exhibit published by the naic or the mlr annual reporting form filed with the center for medicare medicaid services’ center for consumer information and insurance oversight of the u s department of health and human services sec_1_162-31 excludes direct service payments from the definition of premiums sec_1 b iv defines a direct service payment as a payment made by a health_insurance_issuer or other entity that received premiums from providing health_insurance_coverage as defined in sec_9832 to another organization as compensation_for providing managing or arranging for the provision of healthcare services by physicians hospitals or other healthcare providers neither the internal_revenue_code nor any accompanying regulations define the term_insurance or insurance_contract the united_states supreme court however has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk-shifting and risk- distribution must be present see 312_us_531 neither sec_162 nor the accompanying regulations categorically except from the definition of covered_health_insurance_provider an entity that provides medicaid services the preamble of the final regulations specifically notes that the treasury_department and the irs do not adopt the suggestion to provide in the final regulations that clinical risk-bearing entities medicare and medicaid providers and other recipients of payments from government entities in connection with providing benefits under government sponsored health care programs are categorically excluded from being covered health insurance providers or that the amounts received by these organizations are categorically excluded from classification as premiums from providing health_insurance_coverage the preamble further acknowledges that to be a covered_health_insurance_provider under sec_162 a person must be a health_insurance_issuer as defined in sec_9832 that receives premiums from providing health_insurance_coverage as defined in sec_9832 and that meets certain other requirements therefore if a person is not a health_insurance_issuer or does not receive premiums from providing health_insurance_coverage the person is not a covered_health_insurance_provider for purposes of sec_162 medicaid the medicaid program provides medical benefits to low-income people who have no medical insurance or have inadequate medical insurance the medicaid program is jointly funded by the federal government and states the federal government pays states for a specified percentage of program expenditures the federal government establishes general guidelines for the administration of medicaid benefits however specific eligibility requirements to receive medicaid benefits as well as the type and scope of services provided are determined by each individual state states generally pay for medicaid services through risk-bearing and non-risk-bearing arrangements under non-risk-bearing arrangements states pay providers directly for services such arrangements can include an entity paid an administrative fee for case management services although actual medical_care is reimbursed on a fee-for-service basis that is the states reimburse providers directly for each individual to whom services are furnished under risk-bearing arrangements in exchange for capitation payments or other set payments an entity provides the prescribed medical services or arranges for providers to provide the prescribed medical services to medicaid enrollees on a similar basis as services are provided to other medicaid beneficiaries under risk-bearing arrangements the entity assumes risk for the cost of furnishing the services under the arrangement and incurs loss if the cost of furnishing the services exceeds the set payments under the arrangement or gain if the cost of services is less than the set payments in many cases licensure as an insurance_company under state law is a requirement that must be satisfied before an entity may participate in a state medicaid contract bidding process the entity participating in the bidding process may be either a risk-bearing or non-risk-bearing entity analysis and conclusions is a non-risk bearing entity a health_insurance_issuer under sec_9832 a non-risk-bearing entity providing services under a state medicaid program does not have the risk- shifting or risk-distribution elements of insurance and consequently a non-risk-bearing entity is not a health_insurance_issuer under sec_9832 because the state reimburses the entity for medical_care provided on a fee-for-service basis based on the actual services provided to the covered individuals the entity generally is not at risk for the cost of the services exceeding the amount of reimbursements paid_by the state is a risk-bearing entity a health_insurance_issuer under sec_9832 a risk-bearing entity that is licensed to engage in the business of insurance in a state and is subject_to state law which regulates insurance and that has the risk-shifting or risk-distribution elements of insurance is a health_insurance_issuer under sec_9832 because a risk-bearing entity is at risk of loss for the cost of the services exceeding the amount of payments received from the state or has the possibility of gain in cases in which the amount of payments paid_by the state exceeds the cost of services provided the entity is at risk for the cost of the services exceeding the amount of reimbursements paid_by the state if a risk-bearing entity becomes licensed as an insurance_company under state law in order to submit a bid for a medicaid contract is that entity considered to be a health_insurance_issuer under sec_9832 a risk-bearing entity that becomes licensed as an insurance_company under state law whether to satisfy a contractual requirement or otherwise is licensed to engage in the business of insurance in the state and satisfies the requirement under sec_9832 that a health_insurance_issuer be an insurance_company licensed to engage in the business of insurance in a state moreover as an insurance_company licensed to engage in the business of insurance in a state that entity is also subject_to the state laws which regulate insurance which is the other requirement under sec_9832 for an entity to be a health_insurance_issuer as such that entity is a health_insurance_issuer this is in contrast to situations in which the entity’s contract with the state imposes conditions similar or identical to the state law requirements but the entity is not in fact directly subject_to the state insurance laws do payments from a state under a medicaid contract to a risk-bearing entity that is a health_insurance_issuer qualify as premiums so that the entity is a covered_health_insurance_provider under sec_162 even if an entity is a health_insurance_issuer under sec_9832 there remains the question of whether payments received by the risk-bearing entity are premiums from providing health_insurance_coverage direct service payments under sec_1_162-31 are excluded from the definition of premiums a direct service payment is a payment made by a health_insurance_issuer or other entity that received premiums from providing health_insurance_coverage as defined in sec_9832 to another organization sec_1_162-31 provides that premiums from providing health_insurance_coverage are premiums written determined in a manner consistent with the requirements for reporting under the supplemental health care exhibit published by the naic or the mlr annual reporting form filed with the cms ciiio of hhs but as reflected in the treatment of direct service payments to constitute the payment of a premium for health_insurance_coverage the payment must result in a legal relationship between the covered individual and the entity receiving the payment whether this relationship exists depends on whether the medicaid beneficiaries could assert rights against the entity analogous to those between covered individuals and health insurance issuers in the private market and as required under state law this type of relationship exists between the entity and the medicaid beneficiaries whether directly or indirectly the payments received by the entity are premiums from provided health_insurance_coverage paid_by the state on behalf of the medicaid beneficiaries because for example the individual’s rights under the arrangement are only enforceable against the state then the relationship between the state and the entity is more akin to a direct service provider see the preamble to the sec_162 proposed_regulations reg-106796-12 pincite fr whether there is an insurance relationship between the covered individual and the state is not necessary to determine because a state would not meet the definition of a health_insurance_issuer under sec_9832 if this type of relationship does not exist if
